NUMBER 13-15-00002-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

CHARLES LEO ANDERSON III,                                                 Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 36th District Court
                        of Aransas County, Texas.


                        MEMORANDUM OPINION
             Before Justices Rodriguez, Garza, and Longoria
                 Memorandum Opinion by Justice Garza

      In 2013, pursuant to a plea agreement, appellant Charles Leo Anderson III pleaded

guilty to indecency with a child, a second-degree felony offense. See TEX. PENAL CODE

ANN. § 21.11(a), (d) (West, Westlaw through Ch. 46, 2015 R.S.). The trial court placed
appellant on eight years’ deferred adjudication community supervision.

         In October 2014, the State filed an amended motion to revoke appellant’s

community supervision, alleging numerous violations of the conditions of his community

supervision, including failure to report to his supervision officer and failure to submit to a

urinalysis test. At the revocation hearing on December 11, 2014, appellant pleaded “true”

to the State’s allegations. The trial court found the allegations “true,” revoked appellant’s

community supervision, adjudicated appellant guilty of indecency with a child, and

sentenced him to twenty years’ imprisonment. We affirm.

                                      I. ANDERS BRIEF

         Appellant’s appellate counsel has filed a motion to withdraw and a brief in support

thereof in which she states that she has diligently reviewed the entire record and has

found no non-frivolous issues. See Anders v. California, 386 U.S. 738 (1967); High v.

State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978). Counsel’s brief meets

the requirements of Anders as it presents a thorough, professional evaluation showing

why there are no arguable grounds for advancing an appeal. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en

banc).

         In compliance with Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014),

counsel has carefully discussed why, under controlling authority, there is no reversible

error in the trial court's judgment. Counsel has informed this Court that she has (1)



                                              2
notified appellant that she has filed an Anders brief and a motion to withdraw; (2) provided

appellant with copies of both pleadings; (3) informed appellant of his rights to file a pro se

response,1 to review the record preparatory to filing that response, and to seek review if

we conclude that the appeal is frivolous; and (4) provided appellant with copies of the

clerk’s record and reporter’s record. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at

319–20. More than an adequate time has passed, and appellant has not filed a pro se

response.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the record and counsel’s brief, and we have found

no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005) (“Due to the nature of Anders briefs, by indicating in the opinion it considered the

issues raised in the brief and reviewed the record for reversible error but found none, the

court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”);

Stafford, 813 S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.

                                     III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408

n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.)



         1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(orig. proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                    3
(“If an attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant the motion to withdraw.

        We order counsel to send a copy of the opinion and judgment to appellant and to

advise him of his right to file a petition for discretionary review, within five days of the date

of this opinion.2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412

n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                           DORI CONTRERAS GARZA,
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of August, 2015.




        2  No substitute counsel will be appointed. Should appellant wish to seek further review by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled by
this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the
Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3(a), and must comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                      4